UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7516


WALTER DUANE WHITE,

                   Plaintiff - Appellant,

             v.

JOYCE FRANCIS, Warden; VALORIE RAPPOLD, A.W. Operations;
MATT   ARNOLD,  Captain;  SLIGER,  Lt.  Security;  DEBORAH
LIVINGSTON, Disciplinary Hearing Officer (D.H.O.); WILSON,
Assistant Food Service Administrator; MRS. VELTYRY, A-Unit
Manager (Coordinator Job Assignments); MARK DIB, Lt.,
Physicians Assistant; MRS. FRYE, Food Service Correctional
Officer; MRS. HILTON, Food Service Correctional Officer;
ROBERT SPEARS,

                   Defendants – Appellees,

             and

UNITED STATES OF AMERICA; DEPARTMENT OF JUSTICE; FEDERAL
BUREAU OF PRISONS; FEDERAL CORRECTIONAL INSTITUTION, GILMER,

                   Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cv-00032-IMK-JSK)


Submitted:    April 22, 2009                   Decided:   May 13, 2009


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Walter Duane White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Walter Duane White appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We    have   reviewed    the    record   and   find    no    reversible     error.

Accordingly, we deny White’s motion for appointment of counsel

and    affirm   for     the    reasons   stated   by   the    district     court.

White v.     Francis,    No.    1:07-cv-00032-IMK-JSK,        2008   WL   2705102

(N.D. W. Va. July 9, 2008).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                         3